Order filed, November 6, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00905-CV
                                     ____________

                               STEVEN LEVY, Appellant

                                              V.

                                  CACH, LLC, Appellee


                      On Appeal from the Co Civil Ct at Law No 1
                                 Harris County, Texas
                           Trial Court Cause No. 1003903


                                          ORDER

       The reporter’s record in this case was due October 30, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the official court reporter of the County Civil Court at Law Number One
to file the record in this appeal within 30 days of the date of this order.

                                        PER CURIAM